38 A.3d 1252 (2012)
134 Conn.App. 459
Dorothy KUBALA
v.
HARTFORD ROMAN CATHOLIC DIOCESAN CORPORATION et al.
No. 33509.
Appellate Court of Connecticut.
Argued February 8, 2012.
Decided March 27, 2012.
John A. Cirello, New Haven, for the appellant (plaintiff).
Beverly S. Knapp, with whom was James A. Alissi, Hartford, for the appellees (defendants).
ALVORD, SHELDON and WEST, Js.
PER CURIAM.
The plaintiff, Dorothy Kubala, appeals from the judgment of the trial court dismissing her action against the defendants, Hartford Roman Catholic Diocesan Corporation, St. Augustine's Church and Robert Rousseau, on the ground that the court lacked subject matter jurisdiction over the plaintiff's action because the allegations against the defendants involved an impermissible interference with the defendants' right to the free exercise of religion prescribed by the state and federal constitutions and General Statutes § 52-571b. We have examined the record on appeal and considered the briefs and the arguments of the parties and conclude that the judgment of the trial court should be affirmed. Because the trial court thoroughly addressed the arguments raised in this appeal, we adopt its well reasoned decision as a statement of the facts and the applicable law on the issue. See Kubala v. Hartford Roman Catholic Diocesan Corp., 52 Conn.Supp. 218, ___ A.3d ___ (2011). Any further discussion by this court would serve no useful purpose. See, e.g., Woodruff v. Hemingway, 297 Conn. 317, 321, 2 A.3d 857 (2010).
The judgment is affirmed.